Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of parsing and evaluating data without significantly more. See Berkheimer (Fed. Cir. 2018). See Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A vehicle control device comprising: [Additional elements that do not amount to more than the judicial exception.]
	a deviation determination unit that determines whether execution timing of an execution body has deviated from a design setting, and [Abstract idea of analyzing data.]
	transitions to a monitoring state; and [Abstract idea of collecting data.]
	a run-time verification unit that verifies an impact of deviation at timing that differs from timing of interrupt processing. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computing technology. The idea merely collects, analyzes, and manipulates data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., human directed fault analysis. (Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., control device and generic units.
	Claim 2 recites the following:
	The vehicle control device according to claim 1, further comprising a deviation state storage unit that stores a state at a time of deviation together with an error code when an error is detected in the monitoring state. [Abstract idea of analyzing and storing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computing technology. The idea merely collects, analyzes, and manipulates data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., control device and generic units.
	Claim 3 recites the following:
	The vehicle control device according to claim 1, wherein the execution body is at least one of interrupt processing, a task, or circuit processing. [Additional elements that do not amount to more than the judicial exception.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computing technology. The idea merely collects, analyzes, and manipulates data. In other words, it is just generic analysis using a computer.

	Claim 4 recites the following:
	The vehicle control device according to claim 1, wherein a state at the time of deviation is an execution situation of the execution body. [Abstract data type.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computing technology. The idea merely collects, analyzes, and manipulates data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., control device and generic units.
	Claim 5 recites the following:
	The vehicle control device according to claim 1, wherein the vehicle control device is configured by the deviation determination unit that determines deviation from a design setting with satisfiability from a constraint expression in which a parallel execution constraint of the execution body is described. [Abstract idea of manipulating and analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computing technology. The idea merely collects, analyzes, and manipulates data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., control device and generic units.
	Claim 6 recites the following:

	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computing technology. The idea merely collects, analyzes, and manipulates data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., control device and generic units.
	Claim 7 recites the following:
	The vehicle control device according to claim 5, wherein the parallel execution constraint also includes the serial execution constraint in a same core. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computing technology. The idea merely collects, analyzes, and manipulates data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., control device and generic units.
	Claim 8 recites the following:
	The vehicle control device according to claim 5, wherein the parallel execution constraint also includes processing in a multi-core, processing of a GPU, and processing of an FPGA. [Additional elements that do not amount to more than the judicial exception.]

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., control device and generic units.
	Claim 9 recites the following:
	The vehicle control device according to claim 1, wherein the timing that differs from the timing of the interrupt processing is that the run-time verification unit is executed at a time when the interrupt processing is not executed, at an end time of the interrupt processing, or at a lower priority than a priority of the interrupt processing. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computing technology. The idea merely collects, analyzes, and manipulates data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., control device and generic units.
	Claim 10 recites the following:
	The vehicle control device according to claim 1, wherein the vehicle control device is configured by the deviation determination unit that determines with satisfiability of a state transition event of each state. [Abstract idea of analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computing technology. The idea merely collects, analyzes, and manipulates data. In other words, it is just generic analysis using a computer.

	Claim 11 recites the following:
	The vehicle control device according to claim 10, wherein the deviation determination unit determines satisfiability determination of event occurrence by state transition simulation. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computing technology. The idea merely collects, analyzes, and manipulates data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., control device and generic units.
	Claim 12 recites the following:
	The vehicle control device according to claim 1, wherein a program to be monitored is a program for which state transition is designed. [Abstract idea of monitoring data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computing technology. The idea merely collects, analyzes, and manipulates data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., control device and generic units.
	Claim 13 recites the following:

	deviation determination and run-time verification that verifies an impact of deviation at timing that differs from timing of interrupt processing, and [Abstract idea of analyzing data.]
	performing the deviation determination from design from a log of an execution state of an execution body. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily rooted in computing technology. The idea merely collects, analyzes, and manipulates data. In other words, it is just generic analysis using a computer.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., control device and generic units.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-11
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Note claim 11 is rejected based on claim 10 being indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seto US 2015/0205692 (hereinafter “Seto”).
	Regarding claim 1, Seto teaches: A vehicle control device comprising: a deviation determination unit that determines whether execution timing of an execution body has deviated from a design setting, and [FIG. 2 and 0111: “A reference analyzer 230 may identify precursor time series segments that may be used by a real time analyzer 250 at the monitored devices 240 to detect anomalies or predict events.” And 0113: “A reference manager 234 may transmit reference time series segments to monitored devices 240 for comparison in real time or near real time. The monitored devices 240 may compare the reference time series segments to new observations to predict various events.”]
	transitions to a monitoring state; and [FIG. 2 and 0100: “One or more monitored devices 240 may be connected over a network 243 to the device 202. The monitored devices 240 may collect the raw tracer data, which may be transmitted to the device 202.”]
	a run-time verification unit that verifies an impact of deviation at timing that differs from timing of [FIG. 2 and 0110: “The predictive analysis engine 228 may then build a prediction based on the historical data. An example of such a process is illustrated in embodiment 100.”; Also see FIG. 1 and 
	Seto does not expressively disclose interrupt processing while describing example process in embodiments 100 and 200, however, does state data collected may include interrupts.
	Seto implies and teaches: interrupt processing. [0065: “data collected through "profiling", "tracing", and "instrumentation" may include any type of data that may be collected”]
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined the implied teachings of Seto with his explicit teachings. One would have been motivated to have combined the teachings because Seto anticipates using interrupt data.
	Regarding claim 2, Seto teaches: The vehicle control device according to claim 1, further comprising a deviation state storage unit that stores a state at a time of deviation together with an error code when an error is detected in the monitoring state. [FIG. 2 and 0111: “A reference analyzer 230 may identify precursor time series segments that may be used by a real time analyzer 250 at the monitored devices 240 to detect anomalies or predict events… These precursor time series segments may be stored in a reference time series database 232.”]
	Regarding claim 3, Seto teaches: The vehicle control device according to claim 1, wherein the execution body is at least one of interrupt processing, a task, or circuit processing. [0065: “data collected through "profiling", "tracing", and "instrumentation" may include any type of data that may be collected”]
	Regarding claim 4, Seto teaches: The vehicle control device according to claim 1, wherein a state at the time of deviation is an execution situation of the execution body. [0065: “The collected data may include function names, parameters passed, memory object names and contents, messages passed, 
	Regarding claim 10, Seto teaches: The vehicle control device according to claim 1, wherein the vehicle control device is configured by the deviation determination unit that determines with satisfiability of a state transition event of each state. [FIG. 2 and 0111: “A reference analyzer 230 may identify precursor time series segments that may be used by a real time analyzer 250 at the monitored devices 240 to detect anomalies or predict events.” And 0113: “A reference manager 234 may transmit reference time series segments to monitored devices 240 for comparison in real time or near real time. The monitored devices 240 may compare the reference time series segments to new observations to predict various events.”]
	Regarding claim 11, Seto teaches: The vehicle control device according to claim 10, wherein the deviation determination unit determines satisfiability determination of event occurrence by state transition simulation. [0192: “The dimensionality reduction transformation and cluster analysis may be used as a mathematical model of the application behavior. As such, new observations of the application's behavior may be tested against the model to determine if the behavior is uncharacteristic or anomalous.”]
	Regarding claim 12, Seto teaches: The vehicle control device according to claim 1, wherein a program to be monitored is a program for which state transition is designed. [0067: “Throughout this specification and claims, the term "application" is used to refer to any combination of software and hardware products that may perform a desired function”; and FIG. 2: MONITORED DEVICE 240]
	Claim 13 is rejected based on same citations and rationale given to claim 1.
Examiner’s Comments
No prior art rejections were given to claims 5-9 in this Office action.
The vehicle control device according to claim 1, wherein the vehicle control device is configured by the deviation determination unit that determines deviation from a design setting with satisfiability from a constraint expression in which a parallel execution constraint of the execution body is described.
	Claims 6-8 depend from claim 5 and therefore include all its base limitations.
	The prior arts do not teach nor suggest claim 9 limitations as follows: The vehicle control device according to claim 1, wherein the timing that differs from the timing of the interrupt processing is that the run-time verification unit is executed at a time when the interrupt processing is not executed, at an end time of the interrupt processing, or at a lower priority than a priority of the interrupt processing.
	Generally the prior arts teach methods for determining deviation of timing between events and predicting anomalies based on the deviations. The claimed invention (clms. 5 and 9) build on the prior arts and specifies further limitations as recited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113